Citation Nr: 0619514	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  04-14 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for mechanical low 
back pain, currently rated 40 percent disabling.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Johnson, Counsel



INTRODUCTION

The veteran served on active duty from May 1976 to September 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

The issue of entitlement to a TDIU is addressed in the remand 
that follows the order section of this decision.  

FINDING OF FACT

The veteran's low back disability more nearly approximates 
severe limitation of motion of the lumbar spine and forward 
flexion of the thoracolumbar spine of 30 degrees or less; the 
veteran's lumbar spine is not ankylosed and the disability is 
not productive of incapacitating episodes of at least six 
weeks for any year pertinent to this claim.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for the 
veteran's low back disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5292, 5293, 
5295 (2003); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235-5243 (2005).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson,  19 Vet. App.  473 (2006).  

The record reflects that the veteran was informed of the 
criteria for evaluating his claim for an increased rating for 
mechanical low back pain in the February 2004 statement of 
the case.  In addition, he was provided VCAA notice, to 
include notice to submit any pertinent evidence in his 
possession, by correspondence mailed in December 2002 and 
November 2003 and in several supplemental statements of the 
case.  Moreover, the veteran has been informed of the 
criteria for establishing an effective date for increased 
ratings; thus, the Board finds that there is no prejudice to 
him in proceeding to a final decision.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In any event, any failure to provide 
the veteran with more specific information concerning the 
criteria for assigning an effective date was no more than 
harmless error.  

With respect to VA's duty to assist, the Board notes that the 
veteran's service medical records and pertinent post-service 
treatment records have been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of the appeal, and he has done so.  In addition, 
the veteran was afforded VA examinations in January 2003 and 
November 2003.  Neither the veteran nor his representative 
has identified any outstanding evidence that could be 
obtained to substantiate the claim for an increased rating 
for mechanical low back pain.  The Board is also unaware of 
any such evidence.  Therefore, the Board is also satisfied 
that the originating agency has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulation.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim.  


II.  Factual Background

Historically, it is noted that service connection for 
mechanical low back pain was granted in a June 1993 RO 
decision with a 10 percent evaluation.  The veteran's 
service-connected mechanical low back pain was increased to 
20 percent disabling in a May 1998 rating action.  

In September 2002, the veteran filed a claim for an increase 
in the 20 percent evaluation for his low back disability.  He 
indicated that the disorder had increased in severity and 
that he had lost employment due to increased limitation of 
function due to pain and radiation to his lower extremities.  

Private physical therapy records dated from September 2001 to 
October 2001 note that the veteran had a history of severe 
mechanical low back pain secondary to muscle strain.  Spinal 
stenosis and L5-S1 radiculopathy were also noted.  The 
veteran underwent physical therapy and after one month, 
reported some improvement in his symptoms.  

An October 2001 MRI study of the lumbosacral spine reflected 
a diagnostic impression of mild degenerative disc disease at 
L4-5 and L5-S1 with disc protrusion.  

On VA examination in January 2003, it was noted that the 
veteran was currently employed with a janitorial service.  
Range of motion testing reflected forward flexion of 60 
degrees and 15 degrees of extension.  Tenderness to palpation 
was noted.  No spasm of the lumbar spine was shown.  Sensory 
examination was within normal limits.  The diagnostic 
assessment was lumbar spinal stenosis involving L4-5 and L5-
S1 regions of the spine and lumbar herniated disc at the L4-5 
level.  

A VA outpatient treatment record dated July 2003 notes a 
diagnosis of lumbosacral spine herniated nucleus populous 
with recurrent bilateral radiculitis.  

A private MRI study conducted in July 2003 shows a mild disc 
bulge asymmetric to the right at L5-S1.  

A July 2003 medical health certificate notes that the veteran 
was advised to stay out of work until he had definitive 
treatment for right leg radiculitis.  The certificate 
reflected that the earliest date that the veteran would be 
able to work was November 2003; however, it was also noted 
that he was totally unable to work from June 2003 until an 
indefinite time.  

On VA examination in November 2003, the veteran reported a 
history of multiple injuries to his lower back.  He related 
that he had several epidural steroid injects but still had 
occasional episodes of severe low back pain which were 
incapacitating and occurred once per year.  The veteran 
reported that he lost three jobs due to incapacitating 
episodes of low back pain.  He said that back pain was 
constant with shooting pain down his legs.  The veteran used 
a lumbar corset, daily for low back symptoms and used a cane 
for severe right foot pain and numbness.  On physical 
examination, the veteran had a slow gait which was antalgic 
on the right side.  Bilateral spasm of the lumbar paraspinous 
muscles was noted with tenderness to palpation.  Range of 
motion testing showed 10 degrees of forward flexion.  The 
veteran was not able to extend backwards at all.  Lateral 
bending was to 20 degrees, bilaterally and rotation was to 10 
degrees, bilaterally.  All motions elicited pain.  Decreased 
sensation in the right and left lower extremities was also 
noted.  The diagnostic assessment noted that the veteran had 
symptoms consistent with spinal stenosis and radiculopathy 
which was on the right side.  Severely decreased range of 
lumbar motion due to pain was also noted.  

In a February 2004 rating decision, the evaluation for 
mechanical low back pain was increased to 40 percent 
disabling.  Service connection for right leg radiculitis was 
granted with a 20 percent rating.  


III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).  Separate 
diagnostic codes identify the various disabilities.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2005).  

38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

During the pendency of this claim, the criteria for 
evaluating disabilities of the spine were revised.  

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003) and limitation of motion of the 
lumbar spine was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warrants a noncompensable evaluation if 
there are slight subjective symptoms only. A 10 percent 
evaluation is warranted if it is manifested by characteristic 
pain on motion. With muscle spasm on extreme forward bending, 
and loss of lateral spine motion, unilateral, in a standing 
position, a 20 percent evaluation is warranted. A 40 percent 
evaluation is warranted for severe lumbosacral strain with 
listing of the whole spine to the opposite side; positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is favorable or a 50 percent evaluation if 
it is unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2003).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 (2005) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a noncompensable 
evaluation if it is postoperative, cured.  A 10 percent 
evaluation is warranted if it is mild.  A 20 percent 
evaluation is warranted if it is moderate with recurring 
attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent evaluation is warranted 
when rating based on incapacitating episodes, and such is 
assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  A 
20 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 2 weeks, but less than 4 
weeks, during the past 12 months, and a 10 percent evaluation 
is assigned with the incapacitating episodes having a total 
duration of at least 1 week, but less than 2 weeks, during 
the past 12 months.  

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  

Under the criteria effective September 26, 2003, lumbosacral 
strain and degenerative arthritis of the spine are to be 
evaluated under the general rating formula for rating 
diseases and injuries of the spine (outlined below).  38 
C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242 (2005).  
Intervertebral disc syndrome will be evaluated under the 
general formula for rating diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes (outlined above), whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2005).  

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine and a 100 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire spine.  

There are several notes set out after the diagnostic 
criteria, which provide the following: First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.  

In the case at hand, the veteran is already rated at the 
maximum assignable evaluation of 40 percent under Diagnostic 
Codes 5292 and 5295.  In addition, the medical evidence shows 
that although his range of motion is severely limited, he 
retains motion of the low back.  In addition, clinical 
findings of ankylosis have not been shown or demonstrated at 
any time during the appeal period.  Therefore, a higher 
rating is not warranted on the basis of unfavorable 
ankylosis.  

Moreover, the medical evidence shows that the disability is 
not productive of incapacitating episodes (as defined above) 
having a total duration of at least 6 weeks during a 12 
month-month period pertinent to this claim so as to warrant 
an increased rating under either Diagnostic Code 5293 
(effective September 23, 2002) or Diagnostic Code 5243 
(effective September 26, 2003).  

There is no other potentially applicable diagnostic code that 
provides for an increased evaluation for the veteran's 
service-connected low back disability.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an evaluation in excess of 40 percent for service-
connected mechanical low back pain must be denied.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).  



ORDER

Entitlement to an evaluation in excess of 40 percent for 
mechanical low back pain is denied.  



REMAND

The veteran claims that entitlement to a TDIU is warranted.  
In this regard, he maintains that he has lost jobs and is 
unable to work due to his service-connected disabilities, 
including mechanical low back pain.  While the January 2003 
VA examination report notes that the veteran was employed 
with a janitorial service, a subsequent medical health 
certificate notes that the veteran may in fact be unable to 
work for an indefinite time period.  None of the medical 
records on file address whether or not the veteran's service-
connected disabilities have any effect on his ability to 
work.  

The Board notes that it may not reject the veteran's TDIU 
without producing evidence, as distinguished from mere 
conjecture, that his disabilities do not prevent him from 
performing work that would produce sufficient income to be 
other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
In Friscia, the Court specifically stated that VA has a duty 
to supplement the record by obtaining an examination which 
includes an opinion on what effect the veteran's service- 
connected disabilities have on his ability to work.  Friscia, 
7 Vet. App. at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. 
§§ 3.103(a), 3.326, 3.327, 4.16(a); Beaty, 6 Vet. App. at 
538; and Obert v. Brown, 6 Vet. App. 532 (1993).  Hence, the 
RO should obtain a medical opinion as to whether the 
veteran's service-connected disabilities, either alone or in 
concert, render him unable to obtain or retain substantially 
gainful employment.  


In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C., for the following actions:  

1.  The veteran should be afforded a VA 
examination with an appropriate physician 
to ascertain whether he is currently 
unemployable due solely to his service-
connected disabilities.  

The claims folders and a copy of this 
remand must be made available to the 
examiner for review.  The examiner should 
be asked to indicate on the examination 
report that the claims folders have been 
reviewed.  All necessary tests should be 
conducted, and clinical findings should be 
recorded in detail.  A complete rationale 
for all conclusions reached should be 
recorded.  If these matters cannot be 
medically determined without resort to 
mere speculation or conjecture, this 
should be commented upon in the report.  

The examination report should include an 
opinion as to whether the service-
connected mechanical low back pain and 
right leg radiculitis are sufficient by 
themselves to preclude the veteran from 
obtaining or maintaining any form of 
substantially gainful employment 
consistent with his education and 
occupational background.  

2.  The RO should also undertake any other 
development it determines to be warranted.

3.  The RO should then readjudicate the 
issues on appeal based on a de novo review 
of all pertinent evidence.

4.  If the benefits sought on appeal are 
not granted to the veteran's satisfaction, 
he and his representative should be 
furnished a supplemental statement of the 
case and provided the requisite 
opportunity to respond before the claims 
files are returned to the Board for 
further appellate consideration.  


No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


